DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 01/27/2021 have been considered for examination. Claims 1-20 are pending in the instant application. 

With regard to the objections to Specification and Claims, Applicant’s arguments filed 01/27/2021 (see page 8 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the 102/103 rejections, Applicant’s arguments filed 01/27/2021 (see pages 8-9 of Remarks) in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claim 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (US Publication No. 2015/0103703) in view of Brueck et al (US Publication No. 2013/0148503).

Regarding claim 1, Zeng teaches, a resource acquisition method [FIG. 2; ¶0038 and 0051, resource allocation method], comprising: 
receiving, by a terminal device [FIG. 3, by UE 10], downlink control signaling [FIG. 2; ¶0051, eNB sends four PDCCHs (i.e., downlink control signaling) to UE; note that UE receives PDCCH from eNB], wherein the downlink control signaling comprises indication information and resource allocation information [FIG. 2; ¶0051, the PDCCH(s) comprises information of CIF field (i.e., indication information) and  information of ARI field (i.e., resource allocation information)]; 
determining, by the terminal device [FIG. 3, by UE 10] based on the indication information [¶0051, based on information of CIF field], that an indication manner of the [¶0051, indicating UE an indication manner of the PUCCH resource (i.e., resource allocation information); note that the CIF field is used to inform the UE of the switch to explicit PUCCH resources, which results in the UE determining the indication manner] is an explicit indication [¶0051, an indication to the UE that two PUCCH resources are to be explicitly signaled (e.g., CIF field is something other than “111”)] or an implicit indication [¶0049-0051, an indication to the UE that the PUCCHs are implicitly allocated (e.g., CIF field is “111”)]; and 
obtaining, by the terminal [FIG. 3, by UE 10], an explicitly indicated or implicitly indicated uplink control channel resource according to the resource allocation information [¶0051, eNB uses ARI field to tell UE exactly which PUCCH resources it should use to ACK, which results in the UE obtaining PUCCHs (i.e., uplink control channel resource) explicitly indicated according to information of ARI field (i.e., resource allocation information)],
wherein the indication manner of the resource allocation information being explicitly or implicitly indicated [¶0049-0051, indication manner of the PUCCH resource being explicitly  and implicitly using CIF field values] is associated with a UE being scheduled by a network device that determined the indication manner [¶0051, for UE (i.e., associated with UE) scheduled by eNB determined the indication manner].
Zeng does not explicitly teach (see, emphasis), the indication manner of the resource allocation information is associated with a number of terminals.
However, Brueck teaches, an indication manner of resource allocation information being explicitly or implicitly indicated is associated with a number of terminals [¶0062-0063, an indication manner of ACK/NACK resource allocation being explicitly or implicitly indicated with a number of mobile stations being scheduled by base station; note that an explicit ACK/NACK resource allocation is signaled, taking into account the number of mobile stations]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Zeng by including “an indication manner of resource allocation information being explicitly or implicitly indicated is associated with a number of terminals “ as taught by Brueck because it would provide the method of Zeng with the enhanced capability of allowing the UEs to avoid uplink collisions occurring by multiple mobile stations decoding the same uplink resource allocation [¶0062-0063 of Brueck].  

Regarding claim 2, Zeng teaches, wherein the uplink control channel resource comprises at least one of a time domain resource or a frequency domain resource [FIG. 1; ¶0051 and 0066, note that PUCCH is allocated for a time (subframe) and a frequency, and every resource is allocated at least on a time and/or frequency].  

Regarding claim 3, Zeng teaches, the method further comprises feeding back, by the terminal device [FIG. 3, by UE 10] on the uplink control channel resource, response information of downlink data [¶0051, (UE) sends on PUCCH(s) (i.e., uplink control channel resource), ACK PDSCHs (i.e., response information of downlink data; note that PDSCH is a resource channel assigned for downlink data); further see, ¶0045, the ACK can be HARQ feedback for PDSCH(s)].  

Regarding claim 4, Zeng teaches, “the receiving the downlink control signaling”, as set forth above in claim 1, and Zeng further teaches, 
performing receiving, by the terminal device, the indication information carried by a first information bit in the downlink control signaling [¶0051, eNB sends CIF field carrying information in PDCCH on whether PUCCH(s) are allocated implicitly or explicitly; note that UE receives PDCCH from eNB].  

Regarding claim 5, Zeng teaches, “the receiving the downlink control signaling”, as set forth above in claim 1, and Zeng further teaches 
receiving, by the terminal device, the resource allocation information carried by a second information bit in the downlink control signaling [¶0051, eNB sends UE the bits of ARI field (i.e., second information bit) (in PDCCH) indicating which PUCCH resources it should use to ACK; note that UE receives PDCCH from eNB].  

Regarding claim 6, Zeng teaches, the uplink control channel resource is a physical uplink control channel (PUCCH) used by the terminal device to perform hybrid automatic repeat request (HARQ) acknowledgement/negative acknowledgement (ACK/NACK) feedback [[¶0004, 0039, 0043, 0045, 0051 and 0066, the uplink control channel resource is a PUCCH used by UE to perform HARQ feedback of data in PDSCH(s)].  

Regarding claim 7 , Zeng teaches, 
determining that the indication manner of the resource allocation information is the explicit indication in response to the indication information being a first preset value [¶0051, determining that the indication of PUCCH is an explicit indication if the value of CIF field is something other than “111” (i.e., first preset value)]; and 
determining that the indication manner of the resource allocation information is the implicit indication in response to the indication information being a second preset value [¶0051, determining that the indication of PUCCH is an implicit indication if the value of CIF field is “111” (i.e., second preset value)] different from the first preset value [¶0051, different from something other than “111” (i.e., first preset value)].  

Regarding claim 8, Zeng teaches, a network device [FIG. 3; ¶0051 and 0070-0072, eNB 20], comprising: 
a transceiver [FIG. 3; ¶0072, transmitter 20D]; 
a processor [FIG. 3; ¶0072, processor 20A]; and 
a non-transitory computer-readable storage medium [FIG. 3; ¶0072, memory 20B] storing a program to be executed by the processor [FIG. 3; ¶0072, storing computer program to be executed by processor 20A], the program including instructions [FIG. 3; ¶0072, the computer program including instruction] to: 
[FIG. 2; ¶0051, eNB sends PDCCHs (i.e., downlink control signaling) to UE; note that sending of PDCCH requires generating of the PDCCH beforehand], 
wherein the downlink control signaling comprises indication information and resource allocation information [FIG. 2; ¶0051, the PDCCH(s) comprises information of CIF field (i.e., indication information) and information of ARI field (i.e., resource allocation information), wherein the resource allocation information provides an explicit indication or an implicit indication of an uplink control channel resource [¶0046, 0047 and 0051, information of ARI field (i.e., resource allocation information) is explicit if information of CIF field is something other than “111”; note that the indication manner is either explicit or implicit], and wherein the indication information indicates whether an indication manner of the resource allocation information is the explicit indication or the implicit indication [¶0046, 0047 and 0051, information of CIF field indicates whether an indication manner of the information of ARI field is an explicit indication”; note that the indication manner is either explicit or implicit]]; and 
cause the transceiver to send the downlink control signaling [FIG. 3; ¶0051 and 0072, cause transmitter 20D to send the PDCCH(s) signaling].  

Regarding claim 9, claim 9 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 10, Zeng teaches, ”the program further includes instructions to perform action(s)”, as set forth above in claim 8. Claim 10 is rejected at least based on a similar rational applied to claim 4.  

Regarding claim 11, Zeng teaches, ”the program further includes instructions to perform action(s)”, as set forth above in claim 8. Claim 11 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 13, Zeng teaches, ”the program further includes instructions to perform action(s)”, as set forth above in claim 8. Claim 13 is rejected at least based on a similar rational applied to claim 6.  

Regarding claim 14, Zeng teaches, a terminal device [FIG. 3; ¶0051 and 0070-0072, UE 10], comprising: 
a transceiver [FIG. 3; ¶0071, transmitter 10D]; 
a processor [FIG. 3; ¶0071, processor 10A]; and 
a non-transitory computer-readable storage medium [FIG. 3; ¶0071, memory 10B] [FIG. 3; ¶0072, storing computer program to be executed by processor 10A], the program including instructions to actions [FIG. 3; ¶0071, the computer program including instruction to perform actions]. 
Thus, claim 14 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 16, Zeng teaches, ”the program further includes instructions to perform action(s)”, as set forth above in claim 14. Claim 16 is rejected at least based on a similar rational applied to claim 3.  

Regarding claim 17, Zeng teaches, ”the program further includes instructions to perform action(s)”, as set forth above in claim 14. Claim 17 is rejected at least based on a similar rational applied to claim 7.  

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 4.  

Regarding claim 19, Zeng teaches, Zeng teaches, ”the program further includes instructions to perform action(s)” and “the transmitter”, as set forth above in claim 14. Claim 19 is rejected at least based on a similar rational applied to claim 5.  

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (US Publication No. 2015/0103703) in view of Brueck et al (US Publication No. 2013/0148503) and further in view of Shirazi et al (US Publication No. 2014/0098782).

Regarding claim 12, although Zeng teaches, determining the indication manner of the resource allocation information to be the explicit indication or the implicit indication [¶0051, determining that indication manner of information of ARI field to be explicit indication; note that the indication manner is either explicit or implicit], and Zeng in view of Brueck teaches, an indication manner of resource allocation information being explicitly or implicitly indicated is associated with a number of terminals, as set forth above in claim 8, Zeng in view of Brueck does not explicitly teach (see, emphasis), “dynamically” determining resource allocation information.  
	However, Shirazi teaches, dynamically performing a resource allocation according to a quantity of terminals [¶0052-0053, flexible/dynamic assigning/scheduling of PUSCH (i.e., resource allocation) based on the number of active UEs].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Zeng in view of Brueck by including “dynamically performing a resource allocation according to a quantity of terminal devices“ as taught by Shirazi because it would provide the method of Zeng in view of Brueck with the enhanced capability of allowing the UEs to be scheduled on available resources, thus potentially improving performance thereof [¶0052 of Shirazi].  
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469